Daytoh, J. (dissenting).
Assuming that the trial judge was technically in error in charging the jury that the defendant’s answer, alleging the truth of the slander, might be *495considered by them in aggravation of damages, I do not discover that the exception taken relates to the nse of these words, or of the word “ aggravation.” It seems to me also that the discussion of the charge before the retirement of the jury, taken in connection with the entire charge, resulted in a fair submission of the only question at issue, viz., the amount of exemplary damages for a practically admitted slander. I do not consider the verdict excessive.
The judgment should be affirmed, with costs.
Judgment reversed, with costs.